Case 20-10343-LSS Doc 4598 Filed 05/18/21 Page1of2

va nl

e S
FILED
SM HAY 16 AMI: SW AD,

ome Co
VOU AS WC Try
Comcen ned abot my mMoletioN
Iman DOA. A was ok, tO fallc
+O. SOMROVA AHorvTt N"\/ CH,
: pe Wasa T Pod p [Rox [Cad py
AnaA Bn em had
@ lot % Yowe ef
U

  

 

 

  
 

AC Ually MO est ey
© é WO {
Of lt ak ow

     

   
  

           

Finally L iP the PS
penne rt Welk d
Aicussod at Tha. Opuy

£ ved TO be a nappy tun) jouw

Ind, but eee Pee acl |

Saath a Chol word L 0-2Coint
pv)! Of Feat

 

 
 

Case 20-10343-LSS Doc 4596 Filed 05/18/21 Page

 

SDE sK Bani wptcy M Cole:
B12 warldigs fet) bth €1 go"

sete wilmi natu Delaware +

198? |

t-
